Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is response to the application filed on 12/21/2020, which is a continuation of application 15973198, which was filed on 5/7/2018 and now U.S. Patent 10904306.  Claims 25-44 are pending.  Claims 25 and 35 are independent claims.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 25 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24 of U.S. Patent No. 10904306. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent 10904306.  Independent claim 1 of patent 10904306 recites features of "… the docking device further having a power source input device configured to electrically connect to a power source of the vehicle and receive electrical power from the vehicle to supply the electrical power to dock connectors positioned on a forward side the appliance coupling structure…a cellular-based media streaming system including: a wireless data communication device contained in the interior space of the body and configured to communicate with a media content provider via a cellular network; a noise-cancelling voice interaction system including: at least one microphone configured to detect sounds in the vehicle, wherein the at least one data storage device includes: a sound processing engine that operates to identify a voice input from the detected sounds in the vehicle; and a voice interaction engine that operates to cooperate with the media content provider to determine a command intended by the voice input; and an appliance operation system including: a power input device configured to be electrically connected to the power source of the vehicle via the power source input device of the docking device and receive the electrical power from the vehicle; and a media content output interface… ” among other features which do not appear in independent claim 1 in instant application.  Please note independent claim 1 of Patent 10904306 cites a docking device having a vehicle mounting portion, a coupling structure and a streaming device including user interface to detect user input, as cited in instant application. Based on similar analysis, independent Claim 35 is “a device” claim and cites similar limitations as claim 24 in patent 10904306.  The features of the instant claims 25 and 35 do not appear to contain additional limitations over the claims 1, 24 of patent 10904306 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application 17129268
Patent 10904306
25. A system for controlling media content playback by a vehicle media playback system of a vehicle, the system comprising: 
a docking device having: a vehicle mounting portion configured to mount the docking device to the vehicle by securely 











and a streaming device configured to removably engage and separate from the coupling structure of the docking device, the streaming device comprising: a body having a front side and an opposite rear side; at least one processing device 















a manual user interface system including: a control knob arranged on the front side of the body; and a manual 

a vehicle media playback system of a vehicle, the system comprising: 
a docking device having an appliance coupling structure and a vehicle mounting portion, the vehicle mounting 
appliance system is in use, the docking device further having a power source 
input device configured to electrically connect to a power source of the 
vehicle and receive electrical power from the vehicle to supply the electrical 
power to dock connectors positioned on a forward side the appliance coupling 
structure;  
and a personal media streaming appliance configured to removably engage and separate from the docking device, the personal media streaming 
appliance comprising: a body defining an interior space and having a front side 

docking device by forming a mechanical interface with the appliance coupling 
structure that resists forces applied to the body of the personal media streaming appliance when the personal appliance system is in use, and the dock 
mounting structure including appliance connectors configured to receive the 
electrical power from the dock connectors of the docking device;  at least one processing device contained in the interior space of the body;  at least one data storage device contained in the interior space of the body and storing 
data instructions executable by the at least one processing device;  
a manual user interface system configured to receive manual user input for controlling playback of media content, 









































a manual user interface system including: a control knob arranged on the front side of the body; and a manual input processing engine configured to detect manual user inputs received from the control knob to control playback of media content; and a media content processing engine that operates to process the media content and transmit through a media content output interface a media content signal that is received by the vehicle media playback system for playback of the media content inside the vehicle.


docking device having an appliance coupling structure and a vehicle mounting portion, the vehicle mounting portion arranged opposite to the appliance coupling structure and configured to mount the docking device to the vehicle by securely attaching the docking device to a structure of the vehicle so that the docking device remains fixed to the structure of the vehicle when the personal appliance system is in use, the docking device further having a power source input device configured to electrically connect to a power source of the vehicle and receive electrical power from the vehicle to supply the electrical power to dock connectors positioned on a forward side the appliance coupling structure;  and a personal media streaming appliance configured to removably engage and 
and configured to removably engage the appliance coupling structure of the 
docking device by forming a mechanical interface with the appliance coupling 
structure that resists forces applied to the body of the personal media streaming appliance when the personal appliance system is in use, and the dock mounting structure including appliance connectors configured to receive the electrical power from the dock connectors of the docking device;  at least one processing device contained in the interior space of the body;  at least one data storage device contained in the interior space of the body and storing data instructions 
a manual user interface system configured to receive manual user input for controlling playback of media content, the user interface system including: a rotatable control knob assembly arranged at the front side of the body;  a plurality of depressible preset button assemblies;  and wherein the at least one data storage device includes a manual input processing engine configured to detect the manual user input and control playback of the media content based on the manual user input;  a cellular-based media streaming system including: a wireless data communication device contained in the interior space of the body and configured to communicate with a media content provider via a cellular network;  a power input device configured to be electrically connected to the 

device and receive electric the electrical power from the vehicle;  and a media 
content output interface;  wherein the at least one data storage device includes: a media content processing engine that operates to process the media content and generate and transmit through the media content output interface a media content signal that is usable by the vehicle media playback system for playback of the media content.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 25-32, 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Young-ho Rhee et al (US Publication 20140297674 A1, hereinafter Rhee), James Hall et al (US Publication 20110116642 A1, hereinafter Hall).
A system for controlling media content playback by a vehicle media playback system of a vehicle (Abstract, the mobile device can provide various services by being interlocked with the terminal apparatus mounted in a vehicle; Fig. 2 and [0083], the terminal apparatus 200 may include various apparatuses such as a multimedia playback apparatus), the system comprising: a docking device having: a vehicle mounting portion configured to mount the docking device to the vehicle by securely attaching the docking device to a structure of the vehicle so that the docking device remains fixed to the structure of the vehicle (Abstract, the terminal apparatus mounted in a vehicle; [0131], the communicator may communicate with the terminal apparatus mounted on a means of transportation such as a vehicle using various wireless communication methods such as Wi-Fi, Bluetooth, Zigbee, 3G, 3GPP, LTE, NFC, etc.; Fig. 20 and [0157], the control apparatus may include a fixer, the fixer serves to fix the control apparatus to the handle of the vehicle, the fixer may be implemented in a C-shaped recess to fit on the handle of the vehicle, alternatively, the fixer may include a securing means to fit on the handle of the vehicle through an open part and tighten the open part); a coupling structure arranged opposite the vehicle mounting portion (Fig. 20 and [0157], the control apparatus may include a fixer, the fixer serves to fix the control apparatus to the handle of the vehicle, the fixer may be implemented in a C-shaped recess to fit on the handle of the vehicle, alternatively, the fixer may include a securing means to fit on the handle of the vehicle through an open part and tighten the open part); and a streaming device configured to removably engage and separate from the coupling structure of the docking device, the streaming device comprising: a body having a front side and an opposite rear side (Fig. 20, the control apparatus has a front side and a rear side); at least one processing device positioned inside the body (Fig. 47, controller); at least one data storage device positioned inside the body and storing data instructions executable by the at least one processing device (Fig. 47, storage 140, [0225], the controller may control an overall function of the mobile device using the program and data stored in the storage); a manual user interface system including: a control knob arranged on the front side of the body (Fig. 14, and [0136], the control apparatus may include three buttons to control content playback; see more in Hall); and a manual input processing engine configured to detect manual user inputs received from the control knob to control playback of media content (Fig. 14, and [0130], [0136], the control apparatus may include three buttons to control content playback, each of the buttons may be implemented in various forms, as non-limiting examples, each of the buttons may be implemented as a push button, a touch button, a wheel button, a jog and shuttle button, etc.); and a media content processing engine that operates to process the media content and transmit through a media content output interface (Fig. 14, and [0136], the control apparatus may include three buttons to control content playback) a media content signal that is received by the vehicle media playback system for playback of the media content inside the vehicle (Fig. 14, and [0136], the control apparatus may include three buttons to control content playback).
Rhee discloses a control device mounted in vehicle performing various functions and operations including playback, and Rhee discloses detecting user inputs which is performed on a screen of the display (Abstract), and the control apparatus may include : a control knob arranged on the front side of the body (Hall: [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose); and a manual input processing engine configured to detect manual user inputs received from the control knob to control playback of media content (Hall: [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose).  Rhee and Hall are in analogous art because they are in the same field of endeavor, control devices mounted in vehicle. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Rhee using the teachings of Hall to include using controls including rotatable knobs or the like. The motivation is to provide Rhee’s system with enhanced capabilities of enabling the user to control or adjust various parameters and functions of the audio playback device.
As for claim 26, Rhee-Hall further discloses: wherein the streaming device further comprises: a display device arranged on the front side of the body and configured to display information relating to the playback of the media content (Rhee: Fig. 2 and Abstract, the mobile device includes: a display; the mobile device can provide various services by being interlocked with the terminal apparatus mounted in a vehicle). As for claim 27, Rhee-Hall further discloses: wherein the display device operates as a display screen only and is not capable of receiving the manual user inputs (Rhee: Fig. 2 and Abstract, the mobile device includes: a display; the mobile device can provide various services by being interlocked with the terminal apparatus mounted in a vehicle; Hall: [0039], the front panel may provide one or more slots for loading various media into respective media drivers, one or more displays for presenting information to the user, and a plurality of user input elements for enabling the user to control or adjust various parameters and functions of the audio playback device). As for claim 28, Rhee-Hall further discloses: wherein the display device is configured as a touch-sensitive display screen that operates as both a display screen and a user input device (Rhee: Abstract, a controller configured to hop over the groups of the items displayed on the terminal apparatus according to a touch manipulation which is performed on a screen of the display). As for claim 29, Rhee-Hall further discloses: wherein the control knob is rotatable with respect to the body of the streaming device to control playback of the media content (Hall: [0048], the controls may be provided in the form of rotatable knobs or the . As for claim 30, Rhee-Hall further discloses: wherein the control knob has a plurality of regions on a knob face that are independently depressible to control playback of the media content (Hall: [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose). As for claim 31, Rhee-Hall further discloses: wherein the control knob is configured to tilt to control playback of the media content (Hall: [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose). As for claim 32, Rhee-Hall further discloses: wherein the control knob is configured to slide to control playback of the media content (Hall: [0047], the mode switch is illustrated as being a sliding switch; [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose). 

As per Claim 35, it recites features that are substantially same as those features claimed by Claim 25, thus the rationales for rejecting Claim 25 are incorporated herein.


As per Claim 37, it recites features that are substantially same as those features claimed by Claim 27, thus the rationales for rejecting Claim 27 are incorporated herein.

As per Claim 38, it recites features that are substantially same as those features claimed by Claim 28, thus the rationales for rejecting Claim 28 are incorporated herein.

As per Claim 39, it recites features that are substantially same as those features claimed by Claim 29, thus the rationales for rejecting Claim 29 are incorporated herein.

As per Claim 40, it recites features that are substantially same as those features claimed by Claim 30, thus the rationales for rejecting Claim 30 are incorporated herein.

As per Claim 41, it recites features that are substantially same as those features claimed by Claim 31, thus the rationales for rejecting Claim 31 are incorporated herein.

As per Claim 42, it recites features that are substantially same as those features claimed by Claim 32, thus the rationales for rejecting Claim 32 are incorporated herein.


s 33, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee and Hall as applied on claims 25 and 35, and further in view Keith Martin (US Publication 20040225519 A1, hereinafter Martin).

As for dependent claim 33, Rhee and Hall discloses different forms of controls including buttons and knobs that perform various of functions to control playback of the media, but do not expressly disclose preset buttons, Martin discloses: wherein the manual user interface system further includes: preset buttons that are each depressible to control playback of the media content, each preset button being preset for association with a set of media content (Martin: [0159], [0202], each preset (represented by a user interface object such as a keypad button on a control panel) contains one or more CDs; the selection system may maintain a set of presets of arbitrary number, for example, the system could maintain four presets, each represented by a button or other user interface item on the physical user interface labeled one through four). Rhee, Hall and Martin are in analogous art because they are in the same field of endeavor, media playback management device. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Rhee using the teachings of Martin to include using preset buttons in user interface. The motivation is to provide Rhee’s system with enhanced capabilities of allowing user to manage media content playback with more control choices.



As per Claim 44, it recites features that are substantially same as those features claimed by Claim 33, thus the rationales for rejecting Claim 33 are incorporated herein.

6.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee and Hall as applied on claim 25, and further in view of Woong Soo Shim (US Publication 20180146078 A1, hereinafter Shin).

As for dependent claim 34, Rhee and Hall do not expressly disclose an appliance magnetic attachment device, Shin discloses: wherein the rear side of the body of the streaming device is magnetically attracted to the coupling structure of the docking device ([0011], the magnetic body may include a first magnetic body configured to attach to the fixed plate, and a second magnetic body configured to attach to the support plate and to have a polarity opposite to that of the first magnetic).  
Rhee, Hall and Shin are in analogous art because they are in the same field of endeavor, managing audio data processing with devices mounted in vehicle. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Rhee using the teachings of Shin to include the appliance magnetic device. The motivation is to secure the device to a place in vehicle.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171